DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Acknowledgements 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 8 & 10-15 are pending and  have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 8 & 10-15  are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al (US 20130018792 A1) (“Casey”) in view of Wood et al. (US 20140362768 Al) (“Wood”) and further in view of Keskitalo et al. (US 20140164557 Al) (“Keskitalo”) and alternatively in view of Grigg et al (US 20120197793 A1) (“Grigg”). 

As per claim 8, Casey discloses: 
at least one memory device including a token data structure, the token data structure including: a parent token (parent account) specific to a single payment account (bank account such as debit card account 106 associated with the parent’s wallet account) issued to a parent user , a child token  (e.g. subsidiary account) specific to Application No: 15/075,612Page 3 of 17Amendment A and Response to Non-Final Office Action said single payment account, an association between the parent token and the child token, and at least one notification rule associated with the parent token  and defined by the parent user (¶¶ [0039], [0040], [0063], [0064], [0066] [0076]; figs. 4 & 5; For example, when the icon 34 is selected, the device 10 may open the financial account management application, which may provide for the configuration of financial accounts owned, held, or managed by the user of the device 10;…the at least one notification rule indicating a content of a notification (approve, decline, threshold), 
wherein the parent token is a data set and wherein the child token is a data set wherein the parent token is a data set and wherein the child token is a data set, and wherein the parent token and the child token are each different from a primary account number (PAN) for the single payment account (e.g. debit/bank account 106) (¶¶ [0058], [0059]; see also [0074], [0031], [0097]).  

a processor in communication with the at least one memory device (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5);  the processor configured to: 
identify a transaction to said single payment account initiated with the child token based on an authorization message for the transaction including the child token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); and
identify, in the token data structure, the parent token as associated with the child token based on the association between the parent token and the child token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); and 
identify a communication device of the parent user (e.g. electronic device 10) associated with the parent token based on a payment device identifier included in the token data structure and associated with the parent token (¶¶ [0063], [0064], [0066] [0076]; Thus, the issuing bank 17 4 may transmit a notification or an authorization request 178 to the electronic device 10 (e.g. using any device identifier); figs. 4 & 5) […]; and 
transmit the notification (notification or authorization request) […] to the identified communication device (e.g. electronic device 10) […], (¶ [[0074], [0092]; figs, 7A & 10).  
when the parent token is enrolled to receive notifications for transactions initiated by the child token and the at least one notification rule is satisfied  (e.g. threshold) associated with the parent token in the token data structure (¶¶ [0068], [0074], [0076]).
the notification including a location of the transaction […] (¶ [0069], [0091], [0113]); by way of example, the parent may define rules based on a variety of criteria, such as… geographic location.)

Casey further discloses: 

[0051]…The user preferences 58 may also include various financial transaction
rules that may be defined by the user of the device to control subsidiary financial accounts that may be associated with an account belonging to the user of the device, but used by a third party (e.g., a child, employee, etc.).

[0052] The security features 56 may also include a secure access-restricted storage area ( e.g., within the storage device 54) to limit access to the sensitive data, such as encryption keys, passcodes and passwords, digital certificates, or the like. Additionally, the secure storage area may be adapted to store information pertaining to a user's financial accounts, Including credit card accounts, banking accounts, prepaid spending accounts, or the like, including subsidiary accounts that may be associate with an account held by the user of the device


[0058] Referring now to FIG. 3, a plurality of screen images depicting a technique for storing information regarding a subsidiary financial account onto the electronic device 10 is illustrated. Beginning with the home screen 29, a parent user may initiate the financial management application by selecting the graphical icon 34. Upon selecting the graphical icon 34, the screen 90 may be displayed on the device 10. The screen 90 may display a listing 100 of various accounts held by the parent user and stored on the device 10. For example, the financial management application 34 may store a credit card account 102, a debit card account 106, or various other
108. As shown on the screen 90, each listed account may display a balance, such as a credit card balance 104, associated with a respective account. By way of example, the debit card account 106 may display a corresponding bank account balance, and the prepaid spending account 108 may display the current prepaid balance.

Casey does not disclose:
wherein the communication device includes an application and wherein the payment device identifier includes an application ID specific to said application;
transmit the notification  as a push notification to the identified communication device  via said application, based on the application ID,
whereby the communication device renders the location to the parent user on a visual map at the communication device.

Wood, however, discloses: 
wherein the communication device includes an application and wherein the payment device identifier includes an application ID specific to said application (¶¶ [0140]-[0144]);
transmit the notification  as a push notification to the identified communication device  via said application, based on the application ID (¶¶ [0140]-[0144]), 

delivering timely & relevant information to users even if the user is not active on the website or app.

Casey does not disclose whereby the communication device renders the location to the parent user on a visual map at the communication device.

Keskitalo, however, discloses whereby the communication device renders the location to the parent user on a visual map at the communication device (¶ [0045], [0070], [0071]). 

It would have been obvious to a person of ordinary skill in the art to modify Casey’s teaching to include displaying map of a location, as discloses by Keskitalo, to provide a visual representation of the location of interest thereby enhancing the user’s use experience.  


Alternatively,  Grigg clearly discloses wherein the parent token (primary/shared account) and the child token (dependent account) are each different from a primary account number (PAN) for the single payment account (payment account) (Furthermore, in some embodiments the primary user 5 can link the shared account to 

It would have been obvious to a person of ordinary skill in the art to modify Casey’s teaching to include a single payment account associate with multiple accounts, as discloses by Grigg, to enable the user to conduct transaction using secondary accounts thereby enhancing account security.  


The examiner further notes that the following limitations have been considered but are given less patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to receive notifications for transactions initiated by the child token…as recited by at least claim 8.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

As per claim 10, Casey/ Wood/ Keskitalo and alternatively Grigg discloses as shown above. 

Casey further discloses wherein the processor is configured to transmit the notification as defined by the preferred method of delivery (suitable network, email, text message…etc) (¶¶ [0034] [0064]).

Casey does not disclose push notifications
Wood, however, discloses notification  as a push notification (¶¶ [0140]-[0144]), 
It would have been obvious to a person of ordinary skill in the art to modify Casey’s messaging system to incorporate a push notification messages as disclosed by  Wood, to enable sending message to specific applications installed on user’s devices to and to enable delivering timely & relevant information to users even if the user is not active on the website or app.

It would have been obvious to a person of ordinary skill in the art to modify Casey’s teaching to include displaying map of a location, as discloses by Keskitalo, to provide a visual representation of the location of interest thereby enhancing the user’s use experience. 

As per claim 11, Casey/ Wood/ Keskitalo and alternatively Grigg discloses as shown above. 
Casey further discloses wherein the at least one notification rule defines a content of the notification to include a designation associated with the child token, an 

As per claim 12, Casey/ Wood/ Keskitalo and alternatively Grigg discloses as shown above. 
Casey further discloses wherein the at least one notification rule further defines a transaction amount threshold; and wherein the processor is configured to transmit the notification to the communication device only when the amount of said transaction exceeds the transaction amount threshold whereby the at least one notification rule is satisfied (e.g. using suitable network, email, text message…etc) (¶¶ [0034] [0064], [0073]).

As per claim 13, Casey/ Wood/ Keskitalo and alternatively Grigg discloses as shown above. 
Casey further discloses wherein the at least one notification rule further defines a merchant category criteria for said transaction; and wherein the processor is configured to transmit the notification to the communication device only when said transaction involves a merchant that satisfies the merchant category criteria (¶ [0073]).

As per claim 14, Casey/ Wood/ Keskitalo and alternatively Grigg discloses as shown above. 
Casey further discloses wherein the processor is further configured to: access transaction data for a defined interval, for the single payment account, in response to a parent user (¶¶ [0112], [0113]).

As per claim 15, Casey/ Wood/ Keskitalo and alternatively Grigg discloses as shown above. 
Casey further discloses wherein the processor is further configured to: receive a notification enrollment message including an identifier associated with the child token and an identifier associated with the parent token; and update notification enrollment data for the parent token to receive notifications associated with the transactions of the child token (¶ [0061]; fig. 3 & related text). 

Response to Arguments
Applicant’s arguments with respect to at least claim 8 have been considered but not persuasive or alternatively are moot in view of the new ground of rejection. 

Claim Rejection under 35 U.S.C. § 103
Applicants argue (page 12): 
In contrast, Casey merely describes two separate accounts: a primary financial account and a subsidiary financial account. Specifically, the “subsidiary financial account may be associated with or linked to a primary financial account.” See, §0031, emphasis added. Each account has its own account number. See, FIG. 3 (compare account ending in 4341 to account ending in 4342). Notably, there is no single account in Casey that includes two tokens as well as a primary account number.

Initially, the term “token” is not used in Casey at all. In its rejection of Claim 8, the


The Examiner, however, respectfully disagrees. 
The Examiner interprets the single payment account as the bank account such as debit account 106 which is different from both the primary account number and the subsidiary account number (¶¶ [0058], [0059]; see also [0074], [0031], [0097]). Therefore, Casey meets the limitations as claimed. 

Alternatively, the Examiner notes that all the accounts (debit, primary and subsidiary accounts) stored in the user’s wallets are all associated with a single wallet account. 
[0039]….For example, the icon 34 may represent a financial account management application and be associated with the textual indicator "E-Wallet" ( short for "Electronic Wallet"). It should be appreciated that the GUI 28 may include various components arranged in hierarchical and/or non-hierarchical structures.

[0040] When an icon 30 is selected, the device 10 may be configured to initiate, open, or run an application associated with the selected icon 30 and to display a corresponding screen. For example, when the icon 34 is selected, the device
10 may open the financial account management application, which may provide for the configuration of financial accounts owned, held, or managed by the user of the device 10.

Therefore, Casey meets the limitations as claimed.
Alternatively,  Grigg clearly discloses wherein the parent token (primary/shared account) and the child token (dependent account) are each different from a primary account number (PAN) for the single payment account (payment account) (Furthermore, in some embodiments the primary user 5 can link the shared account to another account and set up automatic payments to occur at various times for various transactions made by the dependent user 4) (¶¶ [0071], [0072], [0130]; figs. 6-9).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 

Hogg et al (US 7909246 B2) discloses 
A system and method for establishment of rules governing child accounts may include associating, in a database, a first transaction card through which access to monetary funds is extended with a second transaction card through which access to the monetary funds is extended. Also, in the database, the second transaction card is associated with one or more rules governing access to the monetary funds by the second transaction card. Finally, an individual owning the first transaction card is permitted to specify the rules governing access to the monetary funds by the second transaction card.

DeCook et al. US 20140006127 Al discloses
[0083] In various embodiments, completing the registration process includes inserting a row into the primary account identifier table. In various embodiments, transfer service 115 also inserts a row in the secondary account identifier table and an account identifier cross-reference table. One of skill in the art will recognize that transfer service 115 may make use of a wide range of database configurations, designs and table definitions, and the database schema discussed herein is disclosed as merely an example of a schema that is used in various embodiments. For 

Gupta et al discloses (US 20090281937 A1): a system, method, and apparatus for processing a purchase transaction includes receiving a purchase request associated with an item of purchase. The purchase request includes sub-account information associated with a sub-account of a credit account. The method further includes associating at least one approved purchase category with the sub-account information, and determining a purchase category of the item. If the purchase category of the item is not in an approved purchase category, the method further includes sending a notification message to an account holder associated with the credit account. Embodiments further include denying purchase of the item if the purchase category is not in an approved purchase category, and authorizing purchase of the item if the purchase category is in an approved purchase category. 

Grigg et al (US 20120197793 A1) discloses: Embodiments of the invention allow a primary user to add dependent users to one or more accounts (e.g., shared accounts) of the primary user, in order to control and monitor the transactions made by a dependent user who is authorized to make purchases using the user computer systems that are linked to the primary user's shared account. The shared account can be a credit account, a debit account, a credit line account, a pre-paid account, or any other type of account that can be used to pay for products. In other embodiments of the invention the primary user may be linked to the dependent user account, be it a shared account or the dependent user's own account, in order to receive notification alerts regarding the transactions that the dependent user is trying to make. 

US 20150215309 Al
A computing device described herein utilizes a secure cryptoprocessor
of the computing device to compute a response to
a request for authorization received from another local or
remote device. The secure cryptoprocessor computes the

by the secure cryptoprocessor for one or more devices. The
computing device then provides the computed response to the
other device to cause the other device to grant or deny authorization.
The computing device may also display information
associated with the request for authorization, receive input
indicating approval of the request, and utilize the secure cryptoprocessor
in response to the received input. 


US 20140007213 Al
A new approach is proposed that contemplates systems and
methods to support authentication and authorization of an
application running on a computing device or a mobile device
to a web-based service provided by a remote server using a
third-party push notification service available to the computing
and/or mobile device. The application is only allowed to
access and interact with the remote service after the application
has been authenticated and authorized by the service
provider. Unlike previous approaches, the proposed approach
does not rely on any application-specific secrets associated
with the application and stored on the computing or mobile
device. Instead it utilizes the generic third-party push notification
service security mechanisms that are available to the computing and/or mobile device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MAMON OBEID/Primary Examiner, Art Unit 3685